Citation Nr: 0739430	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-22 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder, claimed as secondary to the right knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder, claimed as secondary to the right knee 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder, claimed as secondary to the right knee 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, claimed as secondary to the right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Arkansas National Guard 
from March 1965 until February 1971.  He served an initial 
period of active duty for training (ACDUTRA) from March 1965 
to July 1965; his final period of ACDUTRA was from June 20, 
1970 to July 4, 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The appellant's claims for service connection for the low 
back, right hip, right ankle and left knee were originally 
denied in a May 2002 rating decision.  The appellant was 
notified the same month and while he did submit a notice of 
disagreement (NOD) in July 2002, he did not submit a timely 
substantive appeal after the Statement of the Case (SOC) was 
issued in May 2003.  The May 2002 rating decision, therefore, 
represents the last final action on the merits of the claims.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  The May 2002 rating 
action also represents the last final decision on any basis 
as to these four service-connection issues.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In its June 2005 Statement of the Case (SOC), the RO 
indicated that the appellant's four claims of entitlement to 
service connection had been reopened and then denied on the 
merits.  Notwithstanding the RO's decision to address the 
claims for service connection on the merits, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed by 
the Board before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Consequently, the issues before the Board 
involve the threshold question of whether new and material 
evidence has been received, as set out on the title page.


FINDINGS OF FACT

1.  Severe lateral instability has not been clinically 
demonstrated in the right knee.

2.  There is no evidence of impairment of the tibia and 
fibula, and the appellant has not had right knee replacement 
surgery.

3.  There is clinical evidence of right knee arthritis, with 
crepitation, slight limitation of motion and complaints of 
pain and pain on use.

4.  The service-connected right knee has full extension and 
flexion which at its worse is limited to 120 degrees.

5.  The RO denied the appellant's claim for service 
connection for a lumbar spine disorder in a decision issued 
in May 2002; notice was given to the appellant that same 
month, however he did not perfect an appeal by filing a 
timely substantive appeal.  

6.  The evidence received since the May 2002 rating decision, 
when considered with previous evidence, does relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a lumbar spine disability, and when 
considered together with the previous evidence of record, 
does raise a reasonable possibility of substantiating the 
claim.

7.  The service-connected right knee disability did not cause 
or worsen any lumbar spine disorder and a lumbar spine 
disorder is not otherwise related to service.

8.  The RO denied the appellant's claims for service 
connection for right hip, right ankle and left knee disorders 
in a decision issued in May 2002; notice was given to the 
appellant that same month, however he did not perfect an 
appeal by filing a timely substantive appeal.  

9.  The evidence received since the May 2002 rating decision, 
when considered with previous evidence, does not relate to an 
unestablished fact necessary to substantiate the claims of 
service connection for a right hip, right ankle and left knee 
disorder, and when considered together with the previous 
evidence of record, does not raise a reasonable possibility 
of substantiating any such claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the right knee ligamentous instability disability are not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2007).

2.  The criteria for a separate evaluation of 10 percent, but 
no more, for the right knee arthritis have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5055, 5256-5261 (2007).

3.  The May 2002 rating decision that denied the appellant's 
claims of entitlement to service connection for lumbar spine, 
right hip, right ankle and left knee disorders, including as 
secondary to the right knee disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2007).

4.  Additional evidence submitted subsequent to the May 2002 
rating decision that denied the appellant's claim for service 
connection for a lumbar spine disorder is new and material.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156, 3.303 (2007).

5.  The criteria for the establishment of service connection 
for a lumbar spine disorder, on theories of entitlement 
including direct, secondary and aggravation, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).

6.  Additional evidence submitted subsequent to the May 2002 
rating decision that denied the appellant's claims for 
service connection for right hip, right ankle and left knee 
disorders, including as secondary to the right knee 
disability, is not new and material, and consequently does 
not serve to reopen any one of these claims.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.156, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information necessary to 
substantiate his increased rating claim by correspondence 
dated in October 2003 (prior to the initial AOJ decision in 
this matter), and February 2005.  These documents informed 
the appellant of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In those letters, the RO 
informed the appellant about what was needed to establish 
entitlement to an increased rating.  The letters informed the 
appellant of what evidence was required to substantiate the 
increased rating claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In addition, in a February 2005 
written statement, the appellant declared that he had already 
provided VA with all of the medical records and information 
he possessed and that he had nothing else to provide.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his increased rating claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the appellant on October 2003, 
December 2003, and February 2005, included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claims were previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond, but the AOJ also 
readjudicated the case by way of a Supplemental Statement of 
the Case (SSOC) issued in February 2006 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as any timing error did not affect the essential 
fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the right hip claim after the 
initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to reopen his claims 
from the various notice letters sent to him by the RO.  In 
particular, the February 2005 letter informed the appellant 
of what constituted new and material evidence, why each one 
of his claims had previously been denied, and what was needed 
to reopen each claim.  The appellant was informed of the 
evidence and information needed to establish entitlement to 
service connection for a lumbar spine disorder, for a right 
hip disorder, for a right ankle disorder and for a left knee 
disorder, including secondary service connection (the 
underlying claims).  In addition, the appellant stated, in 
February 2005, that he had no further evidence to submit.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for any 
one of these four claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  VA and private medical records were associated with 
the claims file and reviewed.  The appellant was afforded VA 
medical examinations.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did advise the appellant of such information 
in a letter dated in March 2006, because the service 
connection and new and material claims are being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  In addition, because the Board has considered the 
severity of the right knee disability from the date of the 
claim, such information is not applicable to this issue.  
Proceeding with this case in its current procedural posture 
would not therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for an increased rating and that needed for 
service connecting a disability, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claim

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the medical evidence of record indicates that the 
appellant underwent a VA medical examination in May 2002; he 
denied any episodes of dislocation or recurrent subluxation.  
He stated that he had not missed work due to his knee during 
the previous twelve months.  On physical examination, there 
was diffuse tenderness to palpation of the right knee.  The 
appellant demonstrated range of motion from zero to 120 
degrees; motion was accomplished with crepitation.  Stress 
testing of the collateral ligaments was negative.  The 
examiner opined that the appellant had no functional loss or 
limitation due to right knee pain.

The appellant sought VA medial treatment for complaints of 
right knee pain in June 2003.  In July 2003, he reported 
experiencing aches and pains from osteoarthritis.  There is 
no evidence of record that he has undergone any post-service 
surgery on his right knee.

The appellant underwent another VA medical examination in 
October 2003; he reported that right knee pain limited his 
functioning.  On physical examination, the appellant 
exhibited right knee range of motion from zero to 130 
degrees.  There was marked crepitus on the right.  The 
appellant showed no difficulty in movement against resistance 
and there was no right knee fatigability.  

The appellant underwent another VA medical examination in 
March 2004; he complained of pain and frequent dislocations 
of his right knee.  He also indicated that he used a walking 
brace on his right knee.  The appellant demonstrated zero to 
130 degrees of right knee range of motion.  The examiner 
noted instability of the right knee.  

The private medical evidence of record indicates that the 
appellant complained of right knee pain in April 2004.  On 
physical examination, he had a mildly tender right knee.  
There was no instability present.  Radiographic examination 
revealed severe degenerative arthritis in the right knee.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between zero degrees and 10 
degrees.  A 40 percent evaluation requires that the knee be 
fixed in flexion at an angle between 10 degrees and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  The 
appellant does not have any right knee ankylosis.

Under Diagnostic Code 5257, a 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, 
there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Therefore Diagnostic Codes 5258 and 
5256 are not for application.  The appellant has not had knee 
replacement surgery and therefore Diagnostic Code 5055 is not 
for application.  

The appellant has been assigned an evaluation of 20 percent 
under Diagnostic Code 5257 for right knee instability since 
March 1979.  This rating has, therefore, been in effect for 
more than 20 years and is protected against reduction.  See 
38 C.F.R. § 3.951.  The medical evidence of record does not 
demonstrate the occurrence of any right knee subluxation.  
Although medical evidence shows that the veteran has 
instability, none of the evidence demonstrates that the 
appellant's right knee ligamentous instability is more than 
moderate.  Thus, a severe condition has not been clinically 
demonstrated by the evidence of record and a 30 percent 
evaluation is not warranted for the right knee 
laxity/instability.

However, the VA General Counsel has issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003-5010 and 5257, while cautioning 
that any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

A review of the complete record indicates that the current 20 
percent rating for the right knee is based on the functional 
limitations described in the presence of instability.  
However, the medical evidence of record also documents the 
presence of osteoarthritis in the right knee and the RO's 
original grant of service connection included traumatic 
arthritis.  The evidence also shows some decrease in flexion.  
Therefore, a separate rating of 10 percent for right knee 
arthritis is in order.

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has always 
demonstrated normal extension (zero degrees) in the right 
knee.  The appellant has demonstrated some limitation of 
flexion in the right knee.  His right knee flexion, as 
reflected in the clinical evidence, was limited at worst to 
120 degrees with pain.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion, and which is expected during flare-ups or 
with increased use, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, crepitation and chronic pain was reported in 
the right knee.  No muscle atrophy has been demonstrated in 
the right leg.  There is no clinical evidence of any muscle 
spasm.  The objective medical evidence does show findings of 
slight limitation of motion in the right knee, as well as 
complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
thus a 10 percent evaluation is warranted for the right knee 
arthritis based on some limitation of flexion.  However, the 
evidence of record does not support a rating in excess of 10 
percent for the right knee arthritis disability as the 
requisite limitation of flexion or extension has not been 
shown, even when taking into consideration pain.

Notwithstanding the above discussion, ratings in excess of 
the assigned 20 and 10 percent schedular evaluations for the 
appellant's right knee disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no evidence that the appellant's service-connected 
right knee disability addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for knee disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any post-service hospitalization 
for his service-connected knee disability, and he has not 
demonstrated marked interference with employment.  In fact, 
the appellant stated during the course of this appeal that he 
had not missed any time from work because of his knee 
condition.

There is no objective evidence of any symptoms due to the 
appellant's service-connected knee disability at issue that 
are not contemplated by the rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of extraschedular ratings is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

In sum, the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent based on knee 
instability or subluxation; however, the evidence supports 
the award of a separate 10 percent rating based on arthritis 
and some limitation of flexion.


II.  New and material evidence claims

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  The Court has held 
that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The appellant sought to reopen his claims in August 2003.  
The regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and define material evidence 
as evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Proper analysis of the question requires a 
determination of whether the claim should be reopened and, if 
so, an adjudication on the merits after compliance with the 
duty to assist.

A.  Lumbar spine disorder

The appellant's claim for service connection for a lumbar 
spine disorder secondary to the right knee disability was 
originally denied in a May 2002 rating decision; the 
appellant was notified that same month, but he did complete 
the procedural steps necessary for an appeal of this denial.  
The May 2002 rating decision, therefore, represents the last 
final action on the merits of that claim.  Glynn v. Brown, 6 
Vet. App. 523 (1994).

The evidence considered by the RO in reaching its May 2002 
decision included the appellant's service medical records; 
service personnel records; a VA Form 21-526 submitted in 
January 1978; private treatment reports dated from 1962 to 
1971, in 1979, and in 1997; VA hospital treatment reports 
dated in June 1970; VA medical treatment reports dated 
between 1998 and 2002; VA x-ray reports dated in 1995; 
private physician statements dated in April 1979, and 
February 1980; the reports from VA medical examinations 
conducted in May 1978, April 1979, March 1980, and May 2002; 
and various statements submitted by the appellant.  

The evidence added to the claims file after the May 2002 
rating decision denial includes the August 2003 claim to 
reopen; the reports of VA medical treatment rendered between 
2002 and 2004; VA x-ray reports dated in 2003 and 2004; the 
reports of VA medical examinations conducted in October 2003, 
March 2004, and June 2004; a private MRI report dated in 
January 2004; the reports from private medical treatment 
rendered in 2004; and various written statements submitted by 
the appellant.

The appellant's claim was denied in May 2002 because the 
evidence of record did not show any relationship between 
service and the current lumbar spine pathology.  The report 
of the VA medical examination conducted in March 2004 
indicates that it was at least as likely as not that the 
appellant's lumbar spine degenerative changes were 
etiologically related to the service-connected right knee 
disability.

The Board finds that the evidence added to the record after 
May 2002 has direct bearing on the issue of service 
connection for a lumbar spine disorder and therefore, is 
material.  This evidence also addresses and contradicts the 
reasoning offered in support of the May 2002 rating decision.  
The new evidence, namely the March 2004 VA medical opinion 
that there was a link between a service-connected disability 
and the current lumbar spine condition, when viewed with the 
evidence previously of record, is of significance because it 
relates to an unestablished fact necessary to substantiate 
the claim.  Because the credibility of the evidence is 
presumed for the purpose of reopening, the Board finds that 
the evidence cited above constitutes new and material 
evidence sufficient to reopen the claim for service 
connection for a lumbar spine disorder.  Having reopened the 
claim, the Board will now conduct a de novo review of the 
lumbar spine disorder service connection claim.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches), and Mariano v. 
Principi, 17 Vet. App. 305, 317 (2003) (observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

In this matter, the preponderance of the competent and 
probative medical evidence is against the claim of service 
connection for a lumbar spine disorder.  Firstly, and 
although the appellant does not contend otherwise, his 
service medical records are devoid of any mention of a back 
disorder or back symptoms.  Thus, a grant of service 
connection on a direct basis is not appropriate.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 

Secondly, there is no evidence of record to suggest that an 
arthritis condition of the lumbar spine was clinically 
demonstrated within 12 months of the appellant's separation 
from active military service; there is no clinical evidence 
that degenerative changes of the lumbar spine existed until 
many years after active service.  The claim for benefits 
submitted by the appellant in January 1978 contains no 
mention of any problems with his low back.  The reports from 
the VA examinations conducted in May 1978, April 1979, and 
March 1980, are silent for any back complaints or findings.  
An October 1997 private treatment note states that the 
appellant sought treatment for a complaint of "spontaneous 
onset of back pain yesterday."  The clinical assessment at 
that time was "acute lumbosacral strain."  The first 
medical evidence documenting the existence of arthritis of 
the lumbar spine is a September 2003 VA radiology report 
showing a clinical impression of lumbar spine degenerative 
change and disc space narrowing.  Thus, a grant of service 
connection on a presumptive basis is not appropriate.  The 
appellant himself contends only that he has a lumbar spine 
condition that is caused by, or made worse by, his service-
connected right knee disability.

As to secondary service connection, the record indicates that 
the appellant has been in receipt of service connection for a 
right knee disability since January 1978.

In due course of development of his claim, the appellant 
underwent a VA joints examination in March 2004.  The 
examiner did not review the appellant's claims file.  After 
examining the appellant, the examiner rendered a diagnosis of 
degenerative joint disease and disc space narrowing of the 
lumbar spine with a functionally normal examination.  The 
examiner opined that the appellant's lumbar spine 
degenerative changes were at least as likely as not related 
to his right knee disability.  However, because this opinion 
was rendered by the examiner without a comprehensive review 
of the record, it is of limited probative value.  Cf. 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder and medical record history to ensure accurate 
opinions regarding etiology of disorders and diseases).

Because the medical evidence was therefore uncertain as to 
whether a causal relationship between the service-connected 
knee and non-service-connected back disorders was present, 
the RO arranged for further medical inquiry.  The appellant's 
claims file was reviewed and the VA reviewer stated that the 
degenerative changes of the appellant's lumbosacral spine 
were compatible with age-related changes.  The VA reviewer 
further stated that he did not believe that the appellant's 
service-connected knee disability caused the arthritis in the 
lumbar spine.

Review of the appellant's VA medical records, i.e., those 
involving treatment for the service-connected knee disorder 
and the non-service-connected back disorder, reveal no causal 
linkage that was based upon a comprehensive review of the 
medical evidence of record.  The same is true for the private 
medical treatment records in the claims file.  While an April 
2004 MRI examination revealed the presence of herniated discs 
in the appellant's lumbar spine, there was no mention of any 
knee problem or knee pain being related to the back pain, the 
lumbar discs or the spinal arthritis.  

Thus, the preponderance of the probative medical evidence is 
against the appellant's secondary service connection claim - 
the bulk of such evidence does not demonstrate, or 
approximate, findings supportive of linkage between the right 
knee disability to any low back disorder.  There is no 
probative medical opinion of record that provides an 
etiologic link, whether by causation or by aggravation, 
between the appellant's current low back pathology and his 
service-connected right knee disability.
 
The Board has considered the appellant's written statements, 
as well as the written statements of his representative, 
submitted in support of his argument that his current low 
back pathology is etiologically related to his right knee 
disabilities.  To the extent that such statements represent 
evidence of continuity of symptomatology, without more, they 
are not competent evidence of a diagnosis, nor do they 
establish a nexus between any acquired pathology and the 
appellant's right knee disability.  See McManaway v. West, 13 
Vet. App. 60, 66 (1999).  

The language of 38 C.F.R. § 3.310 requires consideration of 
whether service-connected disability has made the claimed 
disability chronically worse, even if the service-connected 
disability did not cause the claimed disability.  However, in 
this case, there is no competent medical evidence of record 
to suggest that the appellant's right knee disability has 
either caused or aggravated any lumbar spine disorder.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
secondary service connection claim.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

B.  Right hip, right ankle and left knee disorders

The appellant's claims for service connection for a right hip 
disorder, for a right ankle disorder and for a left knee 
disorder were originally denied in a May 2002 rating 
decision.  The appellant was notified the same month and did 
not complete the procedural steps necessary for an appeal.  
The May 2002 rating decision, therefore, represents the last 
final action on the merits of those three claims.  Glynn, 6 
Vet. App. at 525.  

The evidence considered by the RO in reaching its May 2002 
denial included the appellant's service medical records; 
service personnel records; a VA Form 21-526 submitted in 
January 1998; private treatment reports dated from 1962 to 
1971, in 1979, and in 1997; VA hospital treatment reports 
dated in June 1970; VA medical treatment reports dated 
between 1998 and 2002; VA x-ray reports dated in 1995; 
private physician statements dated in April 1979, and 
February 1980; the reports from VA medical examinations 
conducted in May 1978, April 1979, March 1980, and May 2002; 
and various statements submitted by the appellant.

Review of the appellant's service medical records reveals 
that he underwent treatment for his right knee in June 1970; 
there were no clinical findings relating to any right hip, 
right ankle or left knee disorder.  After the appellant left 
the National Guard in 1971, private and VA medical treatment 
records indicate that the appellant was treated for his right 
knee only for many years with no complaints or findings 
relating to his right hip, right ankle or left knee.  A 
December 1995 x-ray report indicates that the left knee was 
unremarkable.

The evidence added to the claims file after the May 2002 RO 
rating action includes the appellant's August 2003 claim to 
reopen; the reports of VA medical treatment rendered between 
2002 and 2004; VA x-ray reports dated in 2003 and 2004; the 
reports of VA medical examinations conducted in October 2003, 
March 2004, and June 2004; a private MRI report dated in 
January 2004; the reports from private medical treatment 
rendered in 2004; and various written statements submitted by 
the appellant.

The appellant's claim was denied in May 2002 because the 
evidence of record did not show any relationship between a 
service-connected disability and the claimed hip, ankle or 
left knee pathology.  It was not until September 2003 that 
there was clinical evidence of the existence of any 
degenerative changes of the right hip.  No earlier diagnosis 
of that condition is of record.  VA radiology reports dated 
in March 2004 indicate that the appellant's right ankle and 
left knee had no significant osteoarthritic changes.  The 
March 2004 VA medical examination resulted in a finding that, 
while the appellant had complaints of chronic pain in the 
hips, right ankle and left knee, those joints were completely 
functional and unremarkable on physical examination.  Given 
the lack of findings relating to the claimed joints, the June 
2004 VA reviewer concluded that there was no disease process 
present that could be secondary to the appellant's service 
connected disability.  In addition, none of the private 
treatment records in the claims file contain any indication 
that there is any causal relationship of any degree between 
the appellant right knee disability and his claimed 
conditions.

The Board concludes that the items of evidence received since 
the 2002 rating denial are "new" because they are pertinent 
to the appellant's claims and were not previously of record.  
However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
any one of the three claims.  Rather it merely confirms that 
the appellant has some degenerative changes of the right hip 
and complaints of pain in his right ankle and left knee 
without any clinical findings, without offering any 
indication of a causal link or nexus between these disorders 
and the appellant's service or service-connected right knee 
disability.  

The appellant has contended that his right hip, right ankle 
and left knee problems are related to his service-connected 
right knee disability.  However, service medical records are 
without any evidence of any hip, ankle or let knee disorder, 
there is no evidence of any arthritis of the right hip, right 
ankle or left knee condition existing within one year of the 
appellant's active military service and there is no competent 
medical opinion linking any one of these conditions to the 
service-connected right knee disability - either directly or 
by way of aggravation.  

The evidence added to the record since May 2002 does not 
address or contradict the reasoning offered in support of the 
May 2002 rating decision.  In other words, it does not tend 
to support any one of the veteran's claims in a manner not 
already shown in May 2002.  The newly received evidence 
merely demonstrates that the veteran continues to complain of 
right hip, right ankle and left knee problems.  There is no 
competent medical evidence linking the condition to active 
service, Therefore, the additional evidence cannot be 
considered material.  See Shoop v. Derwinski, 3 Vet. App. 45 
(1992).

The Board has considered the appellant's statements that his 
claimed pathology was caused by, or related to, his service-
connected right knee disability.  The Board reiterates, 
however, that lay statements are not material within the 
meaning of 38 C.F.R. § 3.156.  In Moray, 5 Vet. App. at 213, 
the Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  The Board finds that the evidence 
submitted subsequent to the May 2002 rating decision does not 
provide relevant information as to the question of whether 
the appellant has any right hip, right ankle or left knee 
pathology as a result of his right knee disability.  No 
competent medical opinion linking the appellant's claimed 
conditions with any incident of service or the right knee 
disability has been received since the May 2002 rating 
decision.  

For the reasons set forth above, none of the evidence added 
to the record since the May 2002 rating decision, either by 
itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen the appellant's claim 
of entitlement to service connection for a right hip disorder 
or his claim of entitlement to service connection for a right 
ankle disorder or his claim of entitlement to service 
connection for a left knee disorder.  

As none of the evidence added to the record since the May 
2002 rating action, either by itself or in the context of all 
the evidence, both old and new, is competent medical evidence 
reflecting the existence of any right hip or right ankle or 
left knee condition related to any incident of service or 
service-connected disability, the Board concludes that the 
evidence of record added since the May 2002 rating action 
does not constitute new and material evidence sufficient to 
reopen any one of the 


appellant's three claims for service connection.  Therefore, 
the May 2002 rating decision remains final, and none of these 
three claims is reopened.


ORDER

An evaluation in excess of 20 percent for the appellant's 
right knee instability is denied.

A separate evaluation of 10 percent, but no more, for the 
appellant's right knee arthritis is granted, subject to the 
law and regulations governing the award of monetary benefits.

Secondary service connection for a lumbar spine disorder is 
denied.

New and material evidence not having been submitted to reopen 
the appellant's claims for service connection for a right hip 
disorder, a right ankle disorder and for a left knee 
disorder, including as secondary to the service-connected 
right knee disability, the appeal is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


